DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 2-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 

4.	Claims 2 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of copending Application No. 15/583,661 (or ‘661) in view of the following reasons.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 2, this claim is similar as claim 1 of the ‘661.
	As for claim 18, this claim is similar to claim 19 of the ‘661.	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-9 and 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0244851 A1).

Regarding claim 1, Lee discloses a program product for implementing multiple domains in a network switching device having a plurality of hardware ports, the program product comprising:
instructions which, when executed by one or more processing devices, cause the one or more processing devices to:

maintain first forwarding rules for a first domain with a first forwarding rule custodian, wherein the first forwarding rules direct forwarding only between hardware ports assigned to the first domain in accordance with the assignment from the port, assignment manager (Fig. 7-8, 10, 11B, para. 134-144, the policy is to direct all traffics to first domain under the rule); and
maintain second forwarding rules for a second domain with a second forwarding rule custodian, wherein the second forwarding rules direct forwarding only between hardware ports assigned to the second domain in accordance with the assignment from the port assignment manager (Fig. 7-8, 10, 11B, para. 134-144, the policy is to direct all traffics to second domain under the rule).

Regarding claim 3, Lee discloses wherein the instructions cause the one or more processing devices to: restrict access of the first forwarding rule custodian to hardware ports, wherein access is restricted for ports assigned to a domain other than the first domain; and restrict access of the second forwarding rule custodian to hardware ports, wherein access is restricted for ports assigned to a domain other than the second domain (para. 138-143).

Regarding claim 4, Lee discloses wherein the first forwarding rule custodian is executed in a first virtual machine of a hypervisor, the second forwarding rule custodian is executed in a second virtual 

Regarding claim 5, Lee discloses wherein the first forwarding rule custodian, the second forwarding rule custodian, and the port assignment manager are executed on a secure kernel (para. 98-99, para. 138-141, i.e., a secure platform).

Regarding claim 6, Lee discloses wherein the instructions cause the one or more processing devices to: forward packets for the first domain with a first software implemented traffic forwarding engine, wherein the first software implemented traffic forwarding engine forwards packets only in accordance with the first forwarding rules from the first forwarding rule custodian; and forward packets for the second domain with a second software implemented traffic forwarding engine, wherein the second software implemented traffic forwarding engine forwards packets only in accordance with the second forwarding rules from the second forwarding rule custodian (Fig. 7-8, 10, 11B, para. 134-144).

Regarding claim 7, Lee discloses wherein the instructions cause the one or more processing devices to: deny requests of the first software implemented traffic forwarding engine that are directed to hardware ports assigned to a domain other than the first domain, and deny requests of the second software implemented traffic forwarding engine that are directed to hardware ports assigned to a domain other than the second domain (para. 138-141).

Regarding claim 8, Lee discloses wherein the first forwarding rule custodian is executed in a first virtual machine of a hypervisor, the second forwarding rule custodian is executed in a second virtual machine of the hypervisor, the port assignment manager is executed in a third virtual machine of the 
Regarding claim 9, Lee discloses wherein a first set of hardware ports are assigned to the first domain and a second set of hardware ports are assigned to the second domain, wherein the instructions cause the one or more processing devices to: execute a first one or more port hardware controllers for the first set of hardware ports, and a second one or more port hardware controllers for the second set of hardware ports, each port hardware controller of the first one or more port hardware controllers and the second one or more port hardware controllers executing in a distinct virtual machine implemented by the hypervisor, wherein each port hardware controller of the first one or more port hardware controllers and the second one or more port hardware controllers implements a TCP/IP stack for a corresponding hardware port (Fig. 11C, para. 75, para. 179-181). 

Regarding claim 11, Lee discloses wherein the first, forwarding rule custodian, the second forwarding rule custodian, the port assignment manager, the first software implemented traffic forwarding engine, and the second software implemented traffic forwarding engine are executed on a secure kernel (Fig. 11B-11C).

Regarding claim 12, Lee discloses wherein the port assignment manager only assigns a hardware port to a domain in response to a command from the network manager, wherein the network switching device receives the command from the network manager over a network link (Fig. 7-8, 11B-11C, para. 138-141).



Regarding claim 14, Lee discloses wherein the first forwarding rule custodian directs forwarding between all the ports of the plurality of ports assigned to the first domain, wherein the second forwarding rule custodian directs forwarding between all the ports of the plurality of ports assigned to the second domain (Fig. 7-8, 11B-11C, para. 134-144).

Regarding claim 15, Lee discloses wherein the port assignment manager is configured to: direct the first forwarding rule custodian to use only memory within a first block; and direct the second forwarding rule custodian to use only memory' within a second block, wherein the second block does not overlap the first block (para. 82, para. 98).

Regarding claim 16, Lee discloses encrypt outgoing packets and decrypt incoming packets at. the plurality of hardware ports using a different encryption and decryption key for a hardware port assigned to the first domain than the encryption and decryption key for a hardware port assigned to the second domain (para. 177, para. 235).

Regarding claim 17, Lee discloses wherein the first domain corresponds to a first local area network (LAN) and the second domain corresponds to a second LAN (para. 51, para. 77, para. 86).


Regarding claim 19, the instant claim is met by rejection of claim 3.
Regarding claim 20, the instant claim is met by rejection of claim 4.
Regarding claim 21, the instant claim is met by rejection of claim 5.
Regarding claim 22, the instant claim is met by rejection of claim 15.
Regarding claim 23, the instant claim is met by rejection of claim 16.
Regarding claim 24, the instant claim is met by rejection of claim 17.
Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “wherein the instructions cause the one or more processing devices to:
re-assigning one or more ports of the first set of ports by:
removing the one or more ports from the first domain, wherein removing the one or more ports from the first, domain includes:
destroying the respective port hardware controller corresponding to each of the one or more ports or revoking access to the respective port hardware controller corresponding to each of the one or more ports for the virtual machine corresponding to the first software implemented traffic forwarding engine; and instructing the first forwarding rule custodian to no longer direct forwarding to or from the one or more ports;

granting access to a respective port hardware controller for each of the one or more ports for the virtual machine corresponding to the second software implemented traffic forwarding engine; and
instructing the second forwarding rule custodian to direct, forwarding to and from the one or more ports;”
As to the art of record, Namihira reference discloses the concept of a system directing the data traffics across a multiple domains. However, Namihira does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Lee reference discloses a system to direct incoming data traffics to a plurality of data ports associate with a different data ports. However, Lee does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAI Y CHEN/Primary Examiner, Art Unit 2425